IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ERIE INSURANCE EXCHANGE, AN                : No. 90 WAL 2016
UNINCORPORATED ASSOCIATION, BY             :
JOSEPH S. SULLIVAN AND ANITA               :
SULLIVAN, JENNA L. DEBORD, AND             : Petition for Allowance of Appeal from
PATRICIA R. BELTZ, TRUSTEES AD             : the Order of the Commonwealth Court
LITEM, AND/OR AS MEMBERS OF ERIE           :
INSURANCE EXCHANGE                         :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA INSURANCE                     :
DEPARTMENT                                 :
                                           :
                                           :
PETITION OF: ERIE INDEMNITY                :
COMPANY                                    :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2016, the Petition for Allowance of Appeal is

DENIED. The Application for Leave to File Reply Brief is DENIED.